The disclosure is objected to because of the following informalities: Page 1, in paragraph [0004], last line therein, note that --of-- should be inserted prior to “Japan” for idiomatic clarity. Page 2, in paragraph [0006], first line therein, it is noted that the term “different” should be rewritten as --difference-- for an appropriate characterization. Page 2, in paragraph [0010], first line therein, note that reference label “521” is vague in meaning, especially since FIG. 5A does not appear to include such a reference label and thus appropriate clarification is needed. Page 3, in paragraph [0013], last line therein, it is noted that the recitation of “the higher the frequency” should be rewritten as --as the frequency increases-- for idiomatic clarity. Page 3, in paragraph [0014], third line therein, note that --still an-- should be inserted after “is” for idiomatic clarity. Page 4, in paragraph [0016], 4th & 5th lines therein, note that the recitation of “an in-tube frequency” is vague in meaning and thus appropriate clarification is needed. Page 4, in paragraph [0018], it is noted that a specific date of publication should be provided for the cited patent literature for clarity and completeness of description. Page 5, in the heading therein, note that “SUMMARY” should be rewritten as --SUMMARY OF THE INVENTION-- for consistency with PTO guidelines. Page 5, in paragraph [0020], second line therein, note that --as-- should be inserted prior to “its” or idiomatic clarity. Page 10, in paragraph [0047] and page 16, in paragraph [0078], it is noted that the inclusive reference to “Figs. 1A to 4E” (i.e. paragraph [0047]) and “Figs. 5A to 6” (i.e. paragraph [0078]) should be rewritten to account for multiple drawing figures associated with certain Figures (i.e. Figs. 1A-1D, 3A-3D, 4A-4E, 5a-5E), respectively at these instances for an appropriate characterization. Page 14, in paragraph [0071], second line therein, it is noted that the recitation of “that is” should be deleted as being th line therein, note that the recitation of “a return loss and an insertion loss of the” should be rewritten as --a return loss in dB vs. frequency in GHz and an insertion loss in dB vs. frequency in GHz of the-- for an appropriate characterization. Page 17, in paragraph [0085], second line therein and in paragraph [0086], first line therein, note that reference label “20” appears that it should be rewritten as --20A-- for an appropriate characterization for consistency with the labeling in Figs. 3A & 3B. Page 20, in paragraph [0096], second line therein; page 20, in paragraph [0097], first line therein; page 21, in paragraph [0099], second line therein: note that the reference to lengths (a3, a4) are respectively vague in meaning at these instances, especially since no such corresponding labels appears in Figs. 4A, 4B & 4C, and thus appropriate clarification is needed. Page 20, in paragraph [0098], 5th line therein, note that the term “dented” is vague in meaning and thus appropriate clarification is needed.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that throughout the detail description of specific drawing figures, it is noted that such descriptions refer to reference labels that are specifically labeled with respect to the drawing being described. Accordingly, such reference labels should reference those drawing figure(s) in which the reference label actually appears for clarity and completeness of description. Some, but clearly not all, examples are: in paragraph [0019], reference label (500) should reference --Figs. 5A-5E)--; in paragraph [0060], reference label (30) should reference --Figs. 1B and 1C-- and reference label (60) should reference --Fig. 1B--; in paragraph [0053], reference label (53) should reference --Figs. 1A and 1B--; in paragraphs [0063], [0065] & [0080], reference labels (22a, 23a, 23’a) should reference --Fig. 1B--; in paragraph [0085], reference labels (24A, 23A) should reference --Figs. 3a and 3B--; etc. Also, note that certain reference labels, appearing in certain .  Appropriate correction is required.
The drawings are objected to because of the following: In FIG. 3B, note that a reference label --60A-- needs to be provided such as to be commensurate with the description in paragraph [0087]; In Figs. 4A, 4B & 4C, should reference labels (3a, 4a) be rewritten as --a3-- & --a4--, respectively for consistency with the labeling in paragraphs [0096], [0097] & [0099]?; In FIGS. 5A, 5B, 5C, 5D, 5E & 6, note that these drawing figures need to be designated as --PRIOR ART-- in view of the conventional nature of what is depicted in these drawing figures; In FIG. 5A, note that reference label “512” appears to have been improperly used to designate distinctly different features and therefore appropriate clarification is needed.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8; 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 8, 13, line 5 in each claim, note that the recitation of “is disposed a connection section” is vague in meaning, especially since such a recitation appears incomplete. Appropriate clarification is needed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 6, 8, 9; 11, 13, 14; 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al in view of Noujeim. 
Kuroda et al (i.e. FIGS. 3A, 3B) discloses a high frequency connection structure, comprising: a coaxial line (i.e. connector 20) including an outer conductor (i.e. 22) having a columnar shape penetrating hole therein for receiving an inner conductor (i.e. 24) of circular cross-section therein and supported by an insulating layer (i.e. centrum 22a) with respect to the penetrating hole; a dielectric substrate (i.e. flexible printed circuit board 30) having a signal line (i.e. 32) disposed thereon and first conductive thin films (i.e. grounding lines 34) disposed on the substrate (30) as to be flanking the signal line (32). As evident from FIG. 3B, the inner conductor (24) and the outer conductor (22) extend in an axial direction and can be electrically connected to the signal line (32) and the conductive thin film (34), respectively by corresponding conductive adhesion layers (e.g. such as solder). However, Kuroda et al does not disclose that a second conductive film is disposed on an opposite side of the substrate (30) and electrically connected to the first conductive thin films (34).
Noujeim (i.e. FIGS. 1, 4) discloses a high frequency connection between a coaxial portion and a planar portion. As evident from FIG. 1, the planar portion includes a signal conductor (i.e. 122) flanked by grounding conductors (i.e. 126). In an alternative, but equivalent planar circuit depicted in FIG. 4, the planar portion includes a common ground plane (i.e. 232) electrically connected by conductive vias (i.e. 230) to the flanking ground traces (226), which correspond to grounding conductors/traces (126) in equivalent FIG. 1.

Claims 6, 7; 11, 12; 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weiske in view of Tamaki et al. 
Weiske (i.e. FIG. 1) discloses a high frequency connection structure, comprising: a coaxial line (i.e. coaxial plug 1) including an outer conductor (i.e. 4) having a columnar shape penetrating hole therein for receiving an inner conductor (i.e. 2) of circular cross-section therein and supported by an insulating layer (i.e. dielectric 3) with respect to the penetrating hole; a dielectric substrate (i.e. dielectric layer 9) having a signal line (i.e. 6) disposed thereon and first conductive thin films (i.e. grounding lines (7, 8) in FIG. 1) disposed on the substrate (9) as to be flanking the signal line (6) and a second conductive film (i.e. metallization layer 10) disposed on an opposite surface of the dielectric substrate (9) to thereby form a coplanar circuit (i.e. 5). As 
Tamaki et al (i.e. FIGS. 4A, 4B) exemplarily discloses a high frequency connection between a coaxial line (i.e. 107) and a planar circuit (i.e. multi-layer substrate circuit 301) through the use of conductive solder (i.e. 110) to electrically connect the inner or central conductor (i.e. 108) of the coaxial line (107) to the signal conductor (i.e. stripline 105) of the planar circuit and through the use of conductive solder (i.e. 317) to electrically connect the outer conductor (i.e. 112) of the coaxial line to ground conductors (i.e. 104) of the planar circuit.
Accordingly, it would have been obvious to have used conductive solder to have electrically connected the inner and outer conductors of the coaxial line to the signal and ground lines of the coplanar circuit in Weiske. Such a modification would have been considered an obvious substitution of art recognized equivalent ways to provide for an electrical connection between the coaxial line and the planar circuit in Weiske, especially given the generic nature of the electrical connection in Weiske would have suggested that any equivalent electrical connection (e.g. such as using solder) would have been usable therewith, thereby suggesting the obviousness of such a modification. Regarding claim 7 & 12, as an obvious consequence of such a modification, the resultant combination would have necessarily resulted in the second conductive film being coincident with the penetrating hole along a common vertical plane. 
Claims 10; 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Benny Lee at telephone number 571 272 1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee